Exhibit JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, each of the undersigned hereby agrees to the joint filing, along with all other such undersigned, on behalf of the Reporting Persons (as defined in the joint filing), of a statement on Schedule 13G (including amendments thereto) with respect to the common stock of Santarus, Inc., and that this agreement be included as a Exhibit to such joint filings. The undersigned further agree that each party hereto is responsible for the timely filing of such statement on Schedule 13G (including any and all amendments thereto), and for the accuracy and completeness of the information concerning such party contained therein.However, no party is responsible for the accuracy or completeness of the information concerning any other party, unless such party knows or has reason to believe that such information is inaccurate. This agreement may be executed in any number of counterparts, all of which taken together shall constitute the same instrument. [THE NEXT PAGE IS THE SIGNATURE PAGE] [THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK] IN WITNESS WHEREOF, the parties hereto have executed this agreement as of this 22nd day of December, 2008. Cosmo Technologies Limited Cosmo Pharmaceuticals S.p.A. Date: Date: /s/ Giuseppe Cipriano /s/ Mauro Ajani Signature Signature Giuseppe Cipriano - Director Mauro Ajani – ManagingDirector Name/Title Name/Title Cassiopea SA Cosmo Holding S.p.A. Date: Date: /s/ Sonja Bemtgen /s/ Giuseppe Cipriano Signature Signature Sonja Bemtgen - Director Giuseppe Cipriano - Chairman Name/Title Name/Title Date: Date: /s/ Luigi Moro /s/ Mauro Ajani Signature Signature Luigi Moro Mauro Ajani Name/Title Name/Title Date: /s/ Giuseppe Cipriano Signature Giuseppe Cipriano Name/Title
